ICJ_124_TerritorialDispute_NIC_COL_2011-05-04_JUD_02_IN_01_EN.txt.                     374 	




                            Dissenting opinion of Judge Al‑Khasawneh



                       The test of the “interest of a legal nature which may be affected” under
                    Article 62 is a liberal one — The Court’s persistently restrictive approach to
                    Article 62 intervention — Protection of third State interests in maritime
                    delimitation cases — Protection of third State interests under Article 59 cannot
                    substitute for protection under Article 62 — The decision on intervention request
                    should be made on the basis of Article 62 and not on the basis of general policy
                    considerations or on the basis of the relative protection of Article 59 — Costa
                    Rica’s Application to intervene should have been granted — The concept of an
                    interest of a legal nature — There is no distinction between an “interest of a legal
                    nature” and a “right” for the purposes of intervention — The Court’s attempt to
                    define the concept of an “interest of a legal nature” is unnecessary in the present
                    case and does not bring clarity.

                      1. My purpose in appending this opinion is twofold : first, to set out
                    the reasons that led me — naturally with much regret — to dissent from
                    the Court’s finding that Costa Rica’s Application to intervene in the main
                    proceedings cannot be granted (Judgment, para. 91), and, separately from
                    this, to comment on paragraph 26 of the Judgment in which my learned
                    colleagues in the majority attempted, for no apparent need nor with much
                    success, in my respectful opinion, to define and clarify the elusive concept
                    of “an interest of a legal nature”.

                      2. These two issues will be dealt with in Parts I and II of the present
                    opinion, respectively.


                                       I. Why Costa Rica’s Request Should
                                               Have Been Granted

                                              (a) Some General Remarks
                       3. The municipal law institution of intervention was introduced for the
                    first time into international law in 1920 when the Advisory Committee of
                    Jurists — mandated by the League of Nations with drafting the Statute of
                    the Permanent Court of International Justice — agreed on a text on the
                    basis of which Article 62 of the PCIJ, and of the present Court, was adopted.
                       4. Article 62 reads :
                           “1. Should a State consider that it has an interest of a legal nature
                         which may be affected by the decision in the case, it may submit a
                         request to the Court to be permitted to intervene.
                           2. It shall be for the Court to decide upon this request.”

                    30




7 CIJ1019.indb 56                                                                                          13/06/13 16:02

                    375 	territorial and maritime dispute (diss. op. al-khasawneh)

                      5. This language is plainly liberal. The word “affected” is not qualified
                    by a requirement that the effect be of a serious or irreversible nature. The
                    word “interest” is likewise not qualified by any expression that suggests
                    that the interest be a crucial or even an important one for the requesting
                    State, all that is needed is that the interest be of a legal nature and not of
                    a political, economic, strategic, or other non‑legal nature. Finally the
                    word “may” is also permissive. There is no need that the interest “must”
                    or “shall” or is “likely to be” affected by the Court’s decision.


                       6. Notwithstanding this liberal language, the record of Article 62 over
                    the past 90 years or so since its inception must be judged to be dismal.
                    Out of the fifteen requests for intervention starting with the S.S. “Wim‑
                    bledon”, Judgments, 1923, P.C.I.J., Series A, No. 1, thirteen requests were
                    dismissed, readily disclosing a persistently restrictive approach by the
                    Court to grant requests for intervention. Two recent cases : the Land,
                    Island and Maritime Frontier Dispute (El Salvador/Honduras) and the
                    Land and Maritime Boundary between Cameroon and Nigeria, have given
                    some hope that the institution of intervention was not dead beyond reviv-
                    ification. In the first case, the Court granted Nicaragua’s request to inter-
                    vene only in as far as the status of the Gulf of Fonseca was concerned but
                    not with regard to maritime delimitation (Land, Island and Maritime
                    Frontier Dispute (El Salvador/Honduras), Application for Permission to
                    Intervene, Judgment, I.C.J. Reports 1990, pp. 120‑121, paras. 69‑72). In
                    the second case, it was the Court that had suggested that certain other
                    States may wish to intervene (Land and Maritime Boundary between Cam‑
                    eroon and Nigeria (Cameroon v. Nigeria), Preliminary Objections, Judg‑
                    ment, I.C.J. Reports 1998, p. 324, para. 116). Equatorial Guinea requested
                    to intervene (while Sao Tome did not), and its request was unopposed
                    (Land and Maritime Boundary between Cameroon and Nigeria (Cameroon
                    v. Nigeria), Application for Permission to Intervene, Order of 21 October
                    1999, I.C.J. Reports 1999 (II), p. 1034, para. 12). Their paucity and spe-
                    cial features would however set those two precedents apart and preclude
                    the drawing of any inference that there exists another more expansive
                    trend to grant requests for intervention or that they herald such a trend.
                    At any rate the present Judgment would have the effect of dashing any
                    such hope and of signalling a reversion to the earlier more restrictive
                    jurisprudence of the admissibility of requests for intervention at least in
                    the field of maritime delimitation.
                       7. If the fault does not lie with the text of Article 62, where does it lie?
                    And why has the institution of intervention with its potential to avoid
                    repetitive litigation and to afford a fair hearing to those States whose
                    interest may be affected by the Court’s decision, and thus to ensure a better
                    administration of justice, been so peripheral as an institution of interna-
                    tional law?
                       8. The answer may be in part because, on the facts of some cases, the
                    would‑be intervener failed to persuade the Court that its interests of a

                    31




7 CIJ1019.indb 58                                                                                     13/06/13 16:02

                    376 	territorial and maritime dispute (diss. op. al-khasawneh)

                    legal nature may be affected even by the relatively low threshold of Arti-
                    cle 62. For example, in the El Salvador/Honduras case the Chamber stated
                    its reason for rejecting Nicaragua’s Application to intervene in the matter
                    of maritime delimitation as follows :


                         “the essential difficulty in which the Chamber finds itself, on this mat-
                         ter of a possible delimitation within the waters of the Gulf, is that
                         Nicaragua did not in its Application indicate any maritime spaces in
                         which Nicaragua might have a legal interest which could be said to
                         be affected by a possible delimitation line between El Salvador and
                         Honduras” (Judgment, I.C.J. Reports 1990, p. 125, para. 78).
                    It stands to reason that when an applicant for intervention in a maritime
                    delimitation does not indicate the areas where its interest comes into play,
                    it cannot ex hypothesi demonstrate that they may be affected.

                       9. In other instances a request may be rejected because to grant it
                    would be tantamount to involving the Court in pronouncing on the
                    would‑be intervener’s rights, and not merely that those may be affected,
                    as was the case with Italy’s Application to intervene in the Continental
                    Shelf case (Continental Shelf (Libyan Arab Jamahiriya/Malta), Applica‑
                    tion for Permission to Intervene, Judgment, I.C.J. Reports 1984, pp. 19‑22,
                    paras. 29‑33). Or, when the would-be intervener’s interest is simply in
                    ascertaining the impact of the Court’s pronouncement on the applicable
                    general principles and rules of international law (Continental Shelf (Tuni‑
                    sia/Libyan Arab Jamahiriya), Application for Permission to Intervene,
                    Judgment, I.C.J. Reports 1981, p. 17, para. 30), which is not a legal inter-
                    est but more of an academic interest, the request is also rejected.

                       10. Be all of this as it may, the almost total lack of success in invoking
                    Article 62 can be understood only when regard is had to a parallel devel-
                    opment in the Court’s practice relating to maritime delimitation. In this
                    field, the Court, whether responding to a request for intervention or when
                    it considers that its delimitations may have consequences for third States,
                    is careful not to tread on the rights and maritime entitlements of other
                    States. Where no request to intervene by potentially affected States has
                    been made, the Court is right in shielding the interests/rights of third
                    States by stopping its delimitation short of those areas where third States
                    have rights, and in indicating that by an arrow (Maritime Delimitation in
                    the Black Sea (Romania v. Ukraine), Judgment, I.C.J. Reports 2009,
                    p. 100, para. 112, p. 129, para. 209, and pp. 130‑131, para. 218 ; Maritime
                    Delimitation and Territorial Questions between Qatar and Bahrain, Merits,
                    Judgment, I.C.J. Reports 2001, p. 109, paras. 221‑222 and pp. 115‑116,
                    paras. 249‑250). Indeed the Court is required by the limits of its jurisdic-
                    tion to do so. On the other hand, where there has been a request to inter-
                    vene, i.e., to implement the specific procedure designed in the Statute to

                    32




7 CIJ1019.indb 60                                                                                    13/06/13 16:02

                    377 	territorial and maritime dispute (diss. op. al-khasawneh)

                    safeguard the interests of a legal nature of third States, there is no justifi-
                    cation for falling back on the argument that as a matter of principle the
                    Court will protect the interests of third States even if the area where they
                    come into play is only roughly indicated.
                       11. The conflation of the protection under Article 59 — which can, at
                    the utmost, shield third States from the effects of res judicata — and the
                    protection under Article 62 — which operates before the merits and hopes
                    to give the potentially affected State a fair hearing so as to best ensure
                    that its interests are protected — has been responsible above any other
                    factor for the limited scope and impact of the institution of intervention.
                    This is regrettable, for the protection under Article 59 cannot substitute
                    for protection under Article 62. The protection under Article 62 is not
                    just quantitatively different from that afforded by Article 59 : it is of a dif-
                    ferent nature and operates in a different manner, giving the Court powers
                    of an essentially procedural and preventative nature.



                                            (b) Costa Rica’s Application
                       12. Both in its timing (coming after two cases where a breath of life
                    had been blown into the long moribund body of Article 62) and in rela-
                    tion to its facts (the two Parties’ recognition of the existence of a Costa
                    Rican interest of a legal nature in at least some areas claimed by the main
                    Parties) (Judgment, para. 65), the (hopeful) expectation was that this was
                    a perfect occasion to put Article 62 of the Statute into effect (ut res magis
                    valeat quam pereat). Instead, the Judgment declined to grant permission
                    to Costa Rica to intervene notwithstanding, as shall be instantly demon-
                    strated, that all the requisites of Article 62 have been met. The reasoning
                    deployed in the Judgment was premised on three contentions, none of
                    which stands scrutiny : (a) that Costa Rica had abandoned its earlier
                    claim that the 1977 Facio‑Fernández Treaty with Colombia and the
                    assumptions underlying it constitute its interests of a legal nature which
                    may be affected by the Court’s decision in the main case ; (b) that Costa
                    Rica should demonstrate that its interest of a legal nature “needs a pro-
                    tection that is not provided by the relative effect of decisions of the Court
                    under Article 59 of the Statute” (ibid., para. 87) ; and (c) that even with-
                    out defining with specificity the geographical limits of the area where the
                    interests may come into play, the Court will, as a matter of principle,
                    protect third‑party interests (ibid., para. 89).



                      13. With regard to Costa Rica’s interest of a legal nature (point (a)
                    above), the majority misses the point and mischaracterizes Costa Rica’s
                    arguments. Costa Rica never claimed — as far as I can ascertain — that
                    the 1977 Treaty and its underlying assumptions are, as such, its interest of

                    33




7 CIJ1019.indb 62                                                                                      13/06/13 16:02

                    378 	territorial and maritime dispute (diss. op. al-khasawneh)

                    a legal nature. That interest was clearly set out in its Application as “[a]n
                    interest of a legal nature which may be affected by the decision of the
                    Court” that is “Costa Rica’s interest in the exercise of its sovereign rights
                    and jurisdiction in the maritime area in the Caribbean Sea to which it is
                    entitled under international law by virtue of its coast facing on that sea”
                    (Judgment, para. 54). True, Costa Rica advanced arguments regarding
                    the 1977 Treaty and its underlying assumptions to demonstrate how its
                    interests, namely in the exercise of its rights and jurisdiction, would be
                    affected by a decision of the Court on the basis of more than one possible
                    scenario. For example, the enclaving of San Andrés as Nicaragua would
                    wish, while at the same time not giving them the full weight to which they
                    are at present entitled under the 1977 Treaty, would have ramifications
                    for Costa Rica’s entitlements in the same area. This is not the legal inter-
                    est itself but rather a demonstration of how the legal interest in the exer-
                    cise of sovereign rights may be affected.


                      14. Turning to point (b) above, namely that Costa Rica must show
                    that its interest of a legal nature needs protection beyond and above that
                    provided under Article 59, all I need to say — indeed reiterate since I
                    have already commented on this argument — is that this argument has no
                    foundation in law or in logic. Protection under Article 59, in the sense of
                    shielding a non‑intervening third party from the effects of res judicata,
                    and protection under Article 62, designed to give a would‑be intervener a
                    chance to be heard in order to protect an interest before the merits, are
                    entirely different provisions in their purpose and scope. In other words,
                    the differences between them are qualitative and not quantitative.


                       15. It is also somewhat ironic that the Judgment argues in para-
                    graph 26 for a less stringent test for what constitutes an interest of a legal
                    nature, but then in effect, requires a higher standard of proof than that
                    based on the adequacy of the protection provided under Article 59.
                       16. With regard to point (c) above, namely that the Court will, as a
                    matter of principle, always protect third State interests, all that needs to
                    be said is that when there is no request for intervention this policy consid-
                    eration (for it is nothing other than that) is commendable. However such
                    protection will of necessity be speculative, rough and negative since the
                    Court does not require that the geographical limits of an area where the
                    interest come into play be defined by it i.e., by the Court, with specificity
                    (Judgment, para. 86). Moreover, requests for intervention do not always
                    relate to maritime or spatial delimitation. In other areas such protection
                    will be even more difficult to speculate on.

                      17. For all these reasons, I regret that the Court has rejected Costa
                    Rica’s request to intervene since all the requisites for meeting the test set
                    out in Article 62 of the Statute have been met.

                    34




7 CIJ1019.indb 64                                                                                    13/06/13 16:02

                    379 	territorial and maritime dispute (diss. op. al-khasawneh)

                                        II. An Interest of a Legal Nature

                       18. In the present case, Costa Rica contended that the “interest of a
                    legal nature” that it sought to protect under Article 62 was nothing other
                    than its “interest in the exercise of its sovereign rights and jurisdiction in
                    the maritime area in the Caribbean Sea to which it is entitled under inter-
                    national law by virtue of its coast facing on that sea” (Judgment, para. 54).
                       19. Costa Rica’s use of the expression “rights and jurisdiction” and the
                    expression “to which it is entitled” is in line with similar expressions used
                    by the Parties and by the Court itself in previous jurisprudence dealing
                    with maritime delimitation. For example, Italy, in its Application to
                    intervene, in the Libya/Malta Continental Shelf case, defined the concept
                    of “an interest of a legal nature” as “an interest of the Applicant State
                    covered . . . by international legal rules or principles”, and specified its legal
                    interest in the case as “nothing less than respect for its sovereign rights
                    over certain areas of continental shelf in issue in the present case” (Conti‑
                    nental Shelf (Libyan Arab Jamahiriya/Malta), Application for Permission
                    to Intervene, Judgment, I.C.J. Reports 1984, pp. 10-11, para. 15 and
                    pp. 19-22, paras. 29-33 ; emphasis added). Similarly, Nicaragua in the
                    Land, Island and Maritime Dispute (El Salvador/Honduras) stated as the
                    two objects for its intervention pursuant to Article 62 :

                          “[f]irst, generally to protect the legal rights of the Republic of Nica-
                          ragua in the Gulf of Fonseca and the adjacent maritime areas by all
                          legal means available [and] [s]econdly, to intervene in the proceedings
                          in order to inform the Court of the nature of the legal rights of Nica­
                          ragua which are in issue in the dispute” (Land, Island and Maritime
                          Frontier Dispute (El Salvador/Honduras), Application for Permission
                          to Intervene, Judgment, I.C.J. Reports 1990, p. 108, para. 38 ; empha-
                          sis added).
                    In the Sovereignty over Pulau Ligitan and Pulau Sipadan, the Philippines
                    likewise defined as the object of its intervention :

                          “[f]irst, to preserve and safeguard the historical and legal rights . . .
                          of the Philippines arising from its claim to dominion and sovereignty
                          over the territory of North Borneo, to the extent that these rights are
                          affected, or may be affected, by a determination of the Court of the
                          question of sovereignty over Pulau Ligitan and Pulau Sipadan”


                    and
                          “[s]econd, to intervene in the proceedings in order to inform the Hon-
                          ourable Court of the nature and extent of the historical and legal
                          rights of the Republic of the Philippines which may be affected by the

                    35




7 CIJ1019.indb 66                                                                                        13/06/13 16:02

                    380 	territorial and maritime dispute (diss. op. al-khasawneh)

                         Court’s decision” (Sovereignty over Pulau Ligitan and Pulau Sipadan
                         (Indonesia/Malaysia), Application for Permission to Intervene, Judg‑
                         ment, I.C.J. Reports 2001, p. 604, para. 84 ; emphasis added).
                       20. What is of direct interest in the present case is that whilst there may
                    be distinctions at the theoretical level between interests of a legal nature
                    and rights, the issue simply does not arise here : Costa Rica is claiming
                    rights, jurisdiction, as well as entitlements. This therefore was the wrong
                    case to try to define the concept of a legal interest by distinguishing it from
                    the concept of a right. Moreover, while proposing such a distinction,
                    the majority did not follow it through. A lower threshold for proving
                    the existence of a legal interest than for a right leads one to believe
                    that this implies a greater readiness to grant permission to intervene, but
                    here the situation is otherwise : the lower threshold still leads to refusal to
                    grant permission. First of all, nothing turns on the distinction between
                    rights and legal interests, thus rendering such a distinction unnecessary.
                    Moreover, if this is going to be a model for future judgments in interven-
                    tion proceedings, the Court has inevitably placed itself, unnecessarily, in
                    a straightjacket of a lower threshold for proving that an interest of a legal
                    nature which may be affected existed and yet refused to grant permission
                    to intervene. Would it not have been preferable to have adhered to all the
                    elements of the test of Article 62, rather than try to clarify only one of its
                    elements, namely the phrase “an interest of a legal nature”?


                      21. The expression “an interest of a legal nature” was born out of a
                    compromise struck in the meetings of the Advisory Committee of Jurists
                    charged with the drafting of the Statute of the Permanent Court of Inter-
                    national Justice in 1920. The relevant parts of the discussion bear quoting :
                           “Lord Phillimore suggested the following wording :
                              ‘Should a third State consider that a dispute submitted to the
                            Court affects its interests, it may request to be allowed to inter-
                            vene ; the Court shall grant permission if it thinks fit.’

                            M. Fernandes agreed with Lord Phillimore on principle, but wished
                         to make the right of intervention dependent upon certain conditions ;
                         for instance, it should be stated that the interests affected must be
                         legitimate interests.
                            The President thought that the solution of the question of interven-
                         tion should be drawn from common law. He proposed a wording
                         based on this idea :
                               ‘Should a State consider that its rights may be affected by a
                            dispute, it may request the Court to grant it permission to inter-
                            vene, and the Court shall accord such permission.’


                    36




7 CIJ1019.indb 68                                                                                     13/06/13 16:02

                    381 	territorial and maritime dispute (diss. op. al-khasawneh)

                             M. Adatci suggested to amend the wording proposed by Mr. Loder,
                         by replacing the word ‘right’ by the word ‘interest.’
                         �����������������������������������������������������������������������������������������������������������������
                             The President proposed to following new wording :
                                ‘Should a State consider that it has an interest of a legal nature
                             which may be affected by the decision in the case, it may submit a
                             request to the Court to be permitted to intervene.’” (Procès-
                             ­Verbaux of the Proceedings of the Advisory Committee of Jurists
                              (1920), pp. 593‑594.)
                       22. It was not long after, that the incoherence apparent in this compro-
                    mise was noticed by Farag, the first commentator on the subject of inter-
                    vention who described the expression as “a monster that defies definition”
                    (W. M. Farag, L’intervention devant la Cour permanente de Justice inter‑
                    nationale (articles 62 et 63 du Statut de la Cour), Librairie générale de
                    droit et de jurisprudence, 1927, p. 59). It is apparent that the Committee
                    of Jurists was concerned with excluding any intervention of a political,
                    economic or strategic nature but, inopportune as the compromise was,
                    there is nothing in the travaux préparatoires to suggest that the Commit-
                    tee intended (nor logically could) create a third category, a hybrid which
                    is neither a right nor an interest.
                       23. It is remarkable that notwithstanding the inherent contradiction of
                    the phrase “an interest of a legal nature”, it nevertheless gained accep-
                    tance and currency in legal parlance relating to intervention and was
                    rarely commented on. A notable exception is however to be found in
                    Judge Roberto Ago’s dissenting opinion in Continental Shelf (Libyan
                    Arab Jamahiriya/Malta) :

                            “However, I feel it is being overlooked here that the fact of a third
                         State asserting the existence of a right of its own (an interest of a legal
                         nature being nothing other than a right) in a field constituting the
                         subject‑matter of a dispute between two other States, is the very
                         essence and raison d’être of the institution of intervention in its strict-
                         est and most uncontroversial sense. It was for the very purpose of
                         protecting the potential rights of third parties that the institution was
                         devised and enshrined in Article 62 of the Statute.” (Continental Shelf
                         (Libyan Arab Jamahiriya/Malta), Application for Permission to Inter‑
                         vene, Judgment, I.C.J. Reports 1984, dissenting opinion of Judge Ago,
                         p. 124, para. 16 ; emphasis added.)
                       24. Whilst it is true that it was only Judge Ago — as far as I could ascer-
                    tain — who addressed the question of legal interests being nothing other
                    than rights, this does not mean that there was general acceptance that they
                    are different from each other. On the contrary, any reading of the case law,
                    whether relating to intervention or whether dealing, more generally, with
                    the potential effects of the Court’s decisions on third States, reveals that the

                    37




7 CIJ1019.indb 70                                                                                                                             13/06/13 16:02

                    382 	territorial and maritime dispute (diss. op. al-khasawneh)

                    words “right”, “legal interests” and “entitlements” are used interchange-
                    ably (see for example, Maritime Delimitation in the Black Sea (Romania v.
                    Ukraine), Judgment, I.C.J. Reports 2009, pp. 128‑129, paras. 208‑209, and
                    pp. 130‑131, para. 218 ; Sovereignty over Pulau Ligitan and Pulau Sipadan
                    (Indonesia/Malaysia), Application for Permission to Intervene, Judgment,
                    I.C.J. Reports 2001, pp. 596‑597, paras. 49‑51 and p. 598, para. 60 ; Land
                    and Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nige‑
                    ria : Equatorial Guinea intervening), Judgment, I.C.J. Reports 2002, p. 421,
                    para. 238 and p. 432, para. 269 ; Land, Island and Maritime Frontier Dispute
                    (El Salvador/Honduras), Application for Permission to Intervene, Judgment,
                    I.C.J. Reports 1990, pp. 130‑131, paras. 89‑90 and 92).
                       25. This being the case with regard to the jurisprudence of the Court
                    what remains to be explored — briefly — is whether legal reasoning
                    admits of a hybrid category of legal interests that falls short of rights, or
                    to be more precise, of asserted rights. The concepts of rights and interests
                    are of course among the basic tools of lawyers and the Court had a
                    chance, in a celebrated passage in paragraph 46 of its Judgment in the
                    Barcelona Traction, to draw a distinction between the two concepts :
                    “[n]ot a mere interest affected, but solely a right infringed” (Barcelona
                    Traction, Light and Power Company, Limited, (Belgium v. Spain), Second
                    Phase, Judgment, I.C.J. Reports 1970, p. 36, para. 46). However when the
                    word “interest” is qualified by the adjective “legal”, we are of necessity
                    expressing the concept of “rights” through other words. Thus, if Costa
                    Rica’s interest is not to have Nicaragua as its neighbour in the maritime
                    area under consideration that would definitely be a strategic or a political
                    interest but not a legal interest. If Malta seeks to intervene simply on the
                    basis that it has “an interest” in the Court’s pronouncement in the case
                    regarding the applicable general principle and rules of international law
                    (Continental Shelf (Tunisia/Libyan Arab Jamahiriya), Application for Per‑
                    mission to Intervene, Judgment, I.C.J. Reports 1981, p. 17, para. 30), that
                    interest is an academic interest and it is significant that the Court referred
                    to this as “an interest” and not as a “legal interest”. To my mind a legal
                    interest cannot but be a right asserted.
                       26. Paragraph 26 of this Judgment in fact recognizes this, stating, inter
                    alia : “Article 62 requires the interest relied upon by the State seeking to
                    intervene to be of a legal nature, in the sense that this interest has to be
                    the object of a real and concrete claim of that State, based on law”.

                       27. If a real and concrete claim based on law is not an assertion of a
                    right or rights, what is? I also fail to discern the causal link between this
                    statement and the last paragraph of paragraph 26 which reads : “[a]ccord-
                    ingly, an interest of a legal nature within the meaning of Article 62 does
                    not benefit from the same protection as an established right and is not
                    subject to the same requirements in terms of proof”.

                      28. The contents of this sentence do not flow from the arguments
                    advanced in the first sentence, but even as a proposition standing on its

                    38




7 CIJ1019.indb 72                                                                                    13/06/13 16:02

                    383 	territorial and maritime dispute (diss. op. al-khasawneh)

                    own, it is neither self‑evident nor does it say much. Thus, even if one were
                    to accept arguendo that a right and an interest of a legal nature can be
                    different, it does not follow that they will always be different. A right can
                    be seen as a form of a legal interest, namely, when a State claims that its
                    interest is to exercise a right in a maritime area.

                       29. Ultimately, the out‑of‑context elaboration of the expression “an
                    interest of a legal nature” does not bring one nearer to understanding that
                    concept nor will it be of help to counsel or to the Court. On the contrary,
                    this attempt seems to be terminally confused.

                                                   (Signed) Awn Shawkat Al‑Khasawneh.




                    39




7 CIJ1019.indb 74                                                                                   13/06/13 16:02

